Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Title of the invention has been changed to the following “ELECTRONIC APPARATUS AND DATA TRANSMISSION METHOD THEREOF BASED OFF MARQUEES”

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/29/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 9 when taken in the context of the claims as a whole.  Specifically, the combination of a displaying an image frame through the screen; determining a size of a selection marquee according to apparatus information of another electronic apparatus and displaying the selection marquee on the image frame through the screen, wherein the selection marquee is configured for selecting a partial image frame from the image frame; displaying connection information comprising a connection address or pairing information within the selection marquee through the screen in response to the another electronic apparatus covers the selection marquee on the screen according to a prompt location prompted by the selection marquee; recognizing feature information of data to be transmitted from the partial image frame selected by the selection marquee; establishing a connection with the another electronic apparatus in response to a connection request from the another electronic apparatus covering on the selection marquee after the another electronic apparatus obtains the connection information displayed within the selection marquee by capturing an image through an image capturing device; and sending the data to be transmitted to the another electronic apparatus via the connection according to the feature information.
At best the prior arts of record, specifically, Ro et al. (US 20160117141 A1 hereinafter Ro) teaches marquees or copy regions on a image of a webpage (see Fig. 3a-b and ¶142-146). Ro further teaches connecting with another device (watch) according to connection information (see ¶53 and ¶154-155) Kevin Arrows -Appuals "Fix_ Cast to Device not working" hereinafter Arrows (02/11/2020) teaches pairing information (connection status) from a menu spawning within a windows selection box when selecting files for nearby devices (see page 1 ¶1). Hwang et al. (US 20200359217 A1 hereinafter Hwang) teaches establishes connection using captured image see (Fig. 6A, ¶7). Forutanpour et al. (US 20110083111 A1 hereinafter Forutanpour) teaches indicators (marquees) whose size is based on information of other devices (owner pictures or not) (see Fig. 18,20 and ¶109-111)
Newly cited art QIAN; Jie et al. (US 20200126239 A1) teaches changing the size of bounding boxes based on image analysis (see ¶72)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 9 as a whole.
Thus, claims 1 and 9 are allowed over the prior art of record.
Claims 2-3, 5-7, 10-11 and 13-15 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/29/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143